         Case 7:18-cv-11533-NSR Document 30 Filed 03/22/19 Page 1 of 3



March 22, 2019
                                                      Norton Rose Fulbright US LLP
                                                      Fulbright Tower
                                                      1301 McKinney, Suite 5100
                                                      Houston, Texas 77010-3095
                                                      United States

VIA FAX & ECF                                         Stephen C. Dillard
Hon. Nelson S. Román                                  Partner
United States District Court                          Direct line +1 713 651 5100
300 Quarropas Street                                  steve.dillard@nortonrosefulbright.com

White Plains, NY 10601                                Tel +1 713 651 5151
                                                      Fax +1 713 651 5246
                                                      nortonrosefulbright.com

Re:    Congregation of Ridnik, et. al. v. Village of Airmont, et. al.,
       Case No. 18-cv-11533 (S.D.N.Y. Dec. 10, 2018)

Your Honor,

        We represent the Plaintiffs in the above-styled case, and we write in response to the
Defendants’ letter submitted on March 18, 2019, regarding their request for a conference in
anticipation of a motion to dismiss the Complaint (“Defendants’ Letter”).

        Defendants’ Letter is wrong on the facts and the law. The utopian village picture
Defendants paint of Airmont as a well-meaning and welcoming municipality to all citizens is
squarely at odds with the Plaintiffs’ shared experience (and also at odds with Airmont’s well-
known, lengthy history of using zoning to discriminate against Hasidic Jews, as documented in
the lawsuits the U.S. Department of Justice has brought against it). Contrary to Defendants’
assertions, Hasidic Jews in Airmont are not “free to pray in their home or anywhere in the
Village, without restriction or regulation, just like any other American.” Defs.’ Letter at 1. The
exact opposite is true, as detailed throughout 82 pages of the Complaint. In fact, Airmont
implicitly admits as much when, in trying to justify its systemic discrimination, it proclaims that
it “cannot permit its homes to become fire traps or other threats to human well-being.” Id.
(emphasis added). Missing is any explanation for what these cryptic “other threats” may be, thus
unintentionally providing the perfect embodiment of the types of vague, ever-changing rules and
excuses that Defendants continually give for why Plaintiffs cannot use their homes for corporate
worship and prayer. In truth, these “other threats” are simply the Plaintiffs’ different lifestyles
and religious practices. The scene that Defendants’ Letter attempts to set is not reality; rather,
Defendants have systematized their laws and policies to substantially burden the Plaintiffs’ free
exercise of religion within their own homes. But, of course, in a Motion to Dismiss, Defendants’
recitation of facts is irrelevant, as all facts in the Complaint are presumed to be true. N.J.
Carpenters Health Fund v. Royal Bank of Scot. Grp., PLC, 709 F.3d 109, 119 (2d Cir. 2013).

        The legal arguments Defendants raise are inaccurate and inapposite, and should a motion
to dismiss be filed, it should be denied in its entirety. Defendants primarily contend that
Plaintiffs have failed to “see[] the process through to the completion” or “submit[] a complete
application and receive a final decision,” and have instead “r[u]n to federal court with premature
          Case 7:18-cv-11533-NSR Document 30 Filed 03/22/19 Page 2 of 3



March 22, 2019
Page 2

and baseless claims.” Defs.’ Letter at 1-2. 1 Inventing these facts, Defendants thus argue that
without a final decision, Plaintiffs’ as-applied claims are unripe, citing Williamson County
Regional Planning Commission v. Hamilton Bank of Johnson City, 473 U.S. 172, 186 (1985).
This argument fails from both a factual and legal standpoint. The majority of Plaintiffs’ as
applied claims challenge the 2007 Code. The 2018 Code replaced it but does not include a
grandfathering clause and outlines new and different procedures. Defendants have confirmed that
Plaintiffs’ previously pending applications have been effectively denied by the new Code. In
other words, Plaintiffs’ numerous applications and denials under the 2007 Code cannot be
appealed, and Airmont’s prior denials have become de facto final decisions by the new Code’s
enactment. Plaintiffs are told to start over.

        Defendants’ ripeness argument also fails because, as the Second Circuit has explained,
Williamson County’s “finality requirement is not mechanically applied” and “should be
cautiously applied to [RLUIPA] claims.” Murphy v New Milford Zoning Com'n, 402 F3d 342,
349, 350 (2d Cir. 2005). Before applying Williamson County to an RLUIPA case, a court must
first ask, “(1) whether [Plaintiffs] experienced an immediate injury as a result of [Defendants’]
actions and (2) whether requiring the [Plaintiffs] to pursue additional administrative remedies
would further define their alleged injuries.” Id. at 351. Under these factors, Williamson County
does not apply here: (1) Plaintiffs have all experienced immediate injury in that they have all
been prevented from practicing their religion by praying corporately for years and have sustained
tens of thousands of dollars of expenses and fees; and (2) the Village’s practice of keeping such
administrative proceedings in perpetual limbo shows additional proceedings would not further
define Plaintiffs’ injury. See, e.g., Israelite Church of God in Jesus Christ, Inc. v. City of
Hackensack, No. CIV.A. 11-5960 SRC, 2012 WL 3284054, at *1-4 (D.N.J. Aug. 10, 2012)
(applying the Murphy test to RLUIPA claims and finding that Williamson County finality test did
not apply where “[a]s a result of the long wait for approval, the [Plaintiff] incurred substantial
damages in rent and other costs of the vacant building, as well as professional fees for the
variance application” and “the factual record is as developed as it will ever be, with regard to the
City and its decision.”). Lastly, as the Second Circuit subsequently held, “[A] plaintiff need not
await a final decision to challenge a zoning policy that is discriminatory on its face, or the
manipulation of a zoning process out of discriminatory animus to avoid a final decision. In those
cases, pursuit of a further administrative decision would do nothing to further define [the] injury,
and the claim should not be subject to the application of the Williamson ripeness test.” Sunrise
Detox V, LLC v. City of White Plains, 769 F.3d 118, 123 (2d Cir. 2014).

       Defendants’ remaining arguments are equally inapposite. Defendants argue that the Court
should dismiss Plaintiffs’ “baseless facial challenges to certain provisions of the zoning code.”
Defs.’ Letter at 3. But one would be hard-pressed to find a more blatant facial violation of the

1
  The characterization of Plaintiffs’ arguments as premature despite spending years and tens of thousands
of dollars to resolve these matters administratively is particularly insulting, but it is consistent with the
Villages’ practices identified in the Complaint: slow-walking applicants, changing the rules during the
game, bringing in new inspectors, raising new issues, charging more excessive fees, bleeding applicants’
assets, and sitting on applications without approving or denying them.
         Case 7:18-cv-11533-NSR Document 30 Filed 03/22/19 Page 3 of 3



March 22, 2019
Page 3

Constitution (as well as the other state and federal laws in the Complaint) than zoning provisions
that are literally entitled “Residential Places of Worship” and “Residential Places of Assembly,”
and which intentionally target a single religious minority community— Hasidic Jews.

         Defendants further argue that “all claims fail as a matter of law” because the law requires
Plaintiffs to allege that the “Village completely prohibits residential places of worship.” Defs.’
Letter at 3. That is simply not a correct statement of the law. See, e.g., 42 U.S.C. § 2000cc(a)
(RLUIPA); Roman Catholic Diocese of Rockville Ctr., N.Y. v. Inc. Vill. of Old Westbury, No. 09
CV 5195 DRH ETB, 2012 WL 1392365, at *7 (E.D.N.Y. Apr. 23, 2012) (“[T]o establish a prima
facie violation of RLUIPA, a plaintiff must show that the land use regulation at issue as
implemented: (1) imposes a substantial burden, (2) on the ‘religious exercise, (3) of a person,
institution, or assembly”) (internal citations omitted).

        Defendants then argue that the § 1985 conspiracy claim is a “nonstarter” because
“officers of a single corporate entity like the Village are legally incapable of conspiring
together.” Defs.’ Letter at 3. However, where a plaintiff alleges more than a single act of
discrimination, as here, the single entity rule does not apply. Rackin v. Univ. of Pennsylvania,
386 F. Supp. 992, 1005–06 (E.D. Pa. 1974) (“[Plaintiff] has alleged many continuing instances
of discrimination and harassing treatment by the alleged conspirators. Her allegations comprise
much more than ‘essentially a single act of discrimination by a single business entity’…”).

       As for the FHA argument, the Court need only look at the case law concerning the same
Defendants to find the answer. LeBlanc-Sternberg v. Fletcher, 67 F.3d 412, 424 (2d Cir. 1995)
(“The Fair Housing Act makes it unlawful ‘to refuse to sell or rent …or otherwise make
unavailable or deny, a dwelling to any person because of…religion.’ The phrase ‘otherwise make
unavailable’ has been interpreted to reach a wide variety of discriminatory housing practices,
including discriminatory zoning restrictions.”) (citing 42 U.S.C. § 3604(a)).

        Defendants also argue that they should not be held individually liable because they enjoy
varying levels of immunity. Defs.’ Letter at 2. Defendants suggest, for instance, that various
officials are immune from any claims because they enjoy qualified immunity. This argument is
incomplete. “When government officials abuse their offices, action[s] for damages may offer the
only realistic avenue for vindication of constitutional guarantees.” Anderson v. Creighton, 483
U.S. 635, 638 (1987) (internal citations omitted). As such, qualified immunity does not apply to
those who knowingly violated the law. Id. at 638-39. At all times, Airmont officials have been
regularly put on notice, by courts and by the Department of Justice, and by their own prior
consent decrees, that targeting Hasidic Jewish populations for different treatment due to their
religion violates the Constitution and other laws.

Respectfully yours,

Stephen C. Dillard

Stephen C. Dillard
